Title: To James Madison from Elbridge Gerry, 9 November 1801 (Abstract)
From: Gerry, Elbridge
To: Madison, James


9 November 1801, Cambridge. “Enclosed is a letter from Capt Nathl Fellowes, a firm republican, & one of the wealthiest merchants of Boston; being the copartner also of Mr Brown, who received an appointment under the present government. Capt Fellowes I am acquainted with, but am a stranger to the gentlemen mentioned in his letter: the former of them indeed, Mr Cushing, has called on me, & stated, that in a conference with yourself, he had received the promise of your interest for his appointment to the consulate of the Havannah, when vacant, that his present circumstances render it inelegible on his part, & that Mr N Fellowes junr is well qualified, as a merchant to fill the office: from the facts stated, & such others as your station will enable you to attain, you will be enabled, I presume, in case of a vacancy, & a competition for the office, to judge of the relative merits & pretensions of the several applicants.”
